Richardson, Judge:
The protests enumerated in the schedule of protests annexed hereto were submitted to the court for decision upon a stipulation which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initiated RS (Examiner’s Initials) by Examiner Ronald Sakamoto (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto, and made a part hereof, and assessed with duty at 20 per cent ad valorem under Paragraph 1558, consist of Ramen *390and similar styled alimentary pastes containing eggs or egg products and similar in all material respects to the merchandise the subject of Fujii Junichi Shoten, Ltd. et al. v. United States, C.D. 2544, wherein said merchandise was held dutiable at 1 y2 cents per pound under Paragraph 725 as modified by T.D. 52373.
IT IS FURTHER STIPULATED AND AGREED that the items marked “B” and initialed RS (Examiner’s Initials) by Examiner Ronald Sakamoto (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A”, attached hereto and made a part hereof and assessed with duty at 20 per cent under Paragraph 1558, as modified, consist of Ramen and similar styled alimentary pastes, not containing eggs or egg products and similar in all material respects to the merchandise the subject of Shirokiya, Incorporated et al. v. United States, Abs. 69374, wherein the court held that such merchandise was dutiable at 1 cent per pound under Paragraph 725, as modified by T.D. 52373.
IT IS FURTHER STIPULATED AND AGREED that the records in Fujii Junichi Shoten, Ltd., et al. v. United States, C.D. 2544, and Shirokiya, Incorporated, et al. v. United States, Abs. 69374, be incorporated in the record of these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” and “B” as aforesaid.
Accepting this stipulation as evidence of the facts and upon the authority of the cases cited therein, we hold that the claims in the protests that the items of merchandise marked “A” and initialed RS by Examiner Ronald Sakamoto on the invoices covered by said protests are dutiable under paragraph 725 of the Tariff Act of 1930 as modified by T.D. 52373 at iy2 cents per pound, and that the items of merchandise marked “B” and initialed RS by Examiner Ronald Saka-moto on said invoices are dutiable under said paragraph as so modified at 1 cent per pound, are sustained. As to all other claims and merchandise the protests are overruled.
Judgment will be entered accordingly.